DETAILED ACTION
This is in response to application filed on August 14th, 2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I product (Claims 1-7, 15-20) in the reply filed on 1/27/22 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/22.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/19/2020 and 1/28/21 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0065] “the angle 616 be about a 25 degree angle” should read “the angle 616 is about a 25 degree angle”
[0069] “step 740” should read “step 750”
At the outset, there are multiple instances in the specification of the same issue, wherein use of the term “about X courses” is unclear, especially in light of applicant’s definition of the term “about”; such instances occur in [0063], [0066]; for example:
[0040] specifically defines “the term ‘about’…means within +/- 10% of a designated value”; as such, [0063] reciting “about thirty-one (31) knit courses to about forty-one (41) knit courses” means “about 27.9 courses to 45.1 courses”; it is unclear what a 0.9 course entails; to correct this instance, examiner recommends amending to “28 courses to 45 courses”, as this is supported by the original disclosure; similar corrections apply to subsequent instances
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 18 and 19 is/are rejected under U.S.C. 112(b).
The term “about 31 knit courses to about 41 knit courses” in Claim 18 is unclear and therefore renders the claim indefinite.  See claim objection section for explanation.  Examiner recommends “28 courses to 45 courses.”  
The term “about 15 knit courses to about 27 knit courses” in Claim 19 is unclear and therefore renders the claim indefinite. See claim objection section for explanation.  Examiner recommends “14 courses to 29 courses.”    
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 18 and 19 will be interpreted as recommended
Examiner notes that “reciprocal knit” is product by process and that a tubular structure reciprocally knit still circumferentially extends; examiner may recommend better defining the extent

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (USPN 4038699).
Regarding Claim 1, Burn teaches a knit sock  (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-6; Col. 2 Lines 41-46 "sock includes integrally knit respective foot, leg and cuff portions 10, 11, and 12 and with the foot portion 10 and leg portion 11 being knit throughout at least a major portion thereof of complete seamless courses with continuous rotation of the needle cylinder") comprising:
a collar (see Figs. 1-2; Col. 2 Line 56 "cuff 12");
a leg portion extending from the collar (see Figs. 1-2; Col. 2 Line 43 "leg portion 11"),
wherein the leg portion comprises a first set of knit courses that circumferentially extend around the leg portion (see Figs. 1-2; Col. 2 Lines 41-46 "sock includes integrally knit respective foot, leg and cuff portions 10, 11, and 12 and with the foot portion 10 and leg portion 11 being knit throughout at least a major portion thereof of complete seamless courses with continuous rotation of the needle cylinder") and
a second set of knit courses that are reciprocally knit (see Figs. 2, 3; Col. 2 Lines 64-68 "upper end of the first or inner layer 16 is joined to the leg portion 11 by a plurality of partial courses which gradually reduce in length to provide a fashioned section or gusset, indicated at 16a"; "upper end of the second or outer layer 17 is also joined to the leg portion by a plurality of partial courses which gradually increase in length to provide a fashioned section or gusset"; as for reciprocally knit --> Col. 4 Lines 32-33, 40-43 "pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...with each successive swing...additional needles are raised...to form the ...gusset 16a"; Col. 4 Lines 53-56 "widening picks of the knitting machine are activated...to form the...gusset 17a");
a heel portion extending from the leg portion (see Figs. 1-2; Col. 2 Lines 51-52 "reciprocatorily knit heel pocket may be provided"; Col. 2 Line 47 "foot portion 10"); and
a tab located between the collar and the heel portion (see Figs. 2,3; Col. 4 Lines 33-34, 51-52 pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...to form the first and second layers 16, 17"; Col. 4 Lines 66-68  “when the widened partial courses of gusset 17a are completed, the machine again switches to rotary knitting”),
the tab integrally knit with the second set of knit courses that are reciprocally knit (see Figs. 2-3; wherein at the least the elements recited are knit and integrally of the same invention as a whole).
Regarding Claim 5, Burn teaches all the claimed limitations as discussed above in Claim 1.
Burn further teaches wherein the tab comprises a first base, a second base, and a loop portion extending between the first base and the second base (see Figs.).


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (USPN 4038699).
Regarding Claim 15, Burn teaches a knit sock  (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-6; Col. 2 Lines 41-46 "sock includes integrally knit respective foot, leg and cuff portions 10, 11, and 12 and with the foot portion 10 and leg portion 11 being knit throughout at least a major portion thereof of complete seamless courses with continuous rotation of the needle cylinder") comprising:
a collar (see Figs. 1-2; Col. 2 Line 56 "cuff 12");
a leg portion extending from the collar (see Figs. 1-2; Col. 2 Line 43 "leg portion 11"),
the leg portion including a first set of knit courses that circumferentially extend around the leg portion (see Figs. 1-2; Col. 2 Lines 41-46 "sock includes integrally knit respective foot, leg and cuff portions 10, 11, and 12 and with the foot portion 10 and leg portion 11 being knit throughout at least a major portion thereof of complete seamless courses with continuous rotation of the needle cylinder") and
a second set of knit courses that are reciprocally knit (see Figs. 2, 3; Col. 2 Lines 64-68 "upper end of the first or inner layer 16 is joined to the leg portion 11 by a plurality of partial courses which gradually reduce in length to provide a fashioned section or gusset, indicated at 16a"; "upper end of the second or outer layer 17 is also joined to the leg portion by a plurality of partial courses which gradually increase in length to provide a fashioned section or gusset"; as for reciprocally knit --> Col. 4 Lines 32-33, 40-43 "pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...with each successive swing...additional needles are raised...to form the ...gusset 16a"; Col. 4 Lines 53-56 "widening picks of the knitting machine are activated...to form the...gusset 17a");
the second set of knit courses located on a back aspect of the leg portion (see Fig. 1; inasmuch as the bounds of the “back” have been defined, the recitation is met; see also annotations below for clarification, wherein areas not delineated as “front” are considered “back”);

    PNG
    media_image1.png
    597
    340
    media_image1.png
    Greyscale


a heel portion extending from the leg portion (see Figs. 1-2; Col. 2 Lines 51-52 "reciprocatorily knit heel pocket may be provided"; Col. 2 Line 47 "foot portion 10"); and
a tab comprising a first base, a second base, and a loop portion extending between the first base and the second base (see Figs; Col. 4 Lines 32-33, 40-43 "pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...with each successive swing...additional needles are raised...to form the ...gusset 16a"; Col. 4 Lines 53-56 "widening picks of the knitting machine are activated...to form the...gusset 17a"; Col. 4 Lines 33-34, 51-52 pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...to form the first and second layers 16, 17"; Col. 4 Lines 66-68 “when the widened partial courses of gusset 17a are completed, the machine again switches to rotary knitting”),
the first base and the second base of the tab integrally knit with the second set of knit courses that are reciprocally knit (see Figs. 2-3; wherein at the least the elements recited are knit and integrally of the same invention as a whole),
wherein the tab is located between the collar and the heel portion (see Figs. 2,3; Col. 4 Lines 33-34, 51-52 pocket is then formed by switching the drive of the needle cylinder so that it reciprocates...to form the first and second layers 16, 17"; Col. 4 Lines 66-68  “when the widened partial courses of gusset 17a are completed, the machine again switches to rotary knitting”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burn (USPN 4038699), as applied to Claim(s) 1 and 5 above, in view of Ota et al (US Publication 2020/0407893), herein Ota.
Regarding Claim 6, Burn teaches all the claimed limitations as discussed above in Claim 1.
Burn further teaches wherein the heel portion comprises a first knit segment that is reciprocally knit (Col. 2 Lines 51-52 "reciprocatorily knit heel pocket may be provided"),
and a third knit segment that is reciprocally knit (see Col. 2 Lines 51-52 aforementioned; inasmuch as the heel has at least two four loops as clearly illustrated, there is a first and third segment).

Burn does not explicitly teach a second knit segment that is circumferentially knit around the knit sock,
the second knit segment positioned between and spacing apart the first knit segment and the third knit segment.

Ota teaches wherein the heel portion comprises a first knit segment that is reciprocally knit (see Fig. 5; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly", wherein first could be V3),
a second knit segment that is circumferentially knit around the knit sock (see Fig. 5; [0022] "tubular regions C1, C2, C3, C4, and C5 are formed by forwardly rotating the cylinder over its entire circumference", wherein second could be C3),
and a third knit segment that is reciprocally knit (see Fig. 5; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly”, wherein third could be V4),
the second knit segment positioned between and spacing apart the first knit segment and the third knit segment (see Fig. 5; see Fig. 5; [0018] "plurality of tubular regions C1, C2, C3, C4, and C5 arranged between the mesh-number varying regions V1, V2, V3, V4, V5, and V6", wherein C3 is clearly between V3 and V4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burn with Ota’s heel portion in order to provide for a variety of foot lengths ([0030]).
Regarding Claim 7, modified Burn teaches all the claimed limitations as discussed above in Claim 6.
Ota does not explicitly teach the first knit segment is spaced apart from the second knit segment from about 1.3 cm to about 2.3 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Burn’s first and second segment as provided by Ota and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, even if Burn’s segments provided by Ota required modification, modified Burn discloses the general conditions of the claimed invention except for the express disclosure of the centimeter value between the first and second knit segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burn’s first and second segment as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).
	
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burn (USPN 4038699), as applied to Claim(s) 15 above, in view of Ota et al (US Publication 2020/0407893), herein Ota.
Regarding Claim 16, Burn teaches all the claimed limitations as discussed above in Claim 15.
The body of Claim 16 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 16.
Regarding Claim 17, modified Burn teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 17 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 17.
Regarding Claim 18, modified Burn teaches all the claimed limitations as discussed above in Claim 16.
Modified Burn does not explicitly teach wherein the first knit segment and the third knit segment comprise from about 31 knit courses to about 41 knit courses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Burn’s segments as provided by Ota and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, even if Burn’s heel portion provided by Ota required modification, Ota discloses the general conditions of the claimed invention except for the express disclosure of the number of knit courses in the recited segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burn’s first and third segments as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).
Regarding Claim 19, modified Burn teaches all the claimed limitations as discussed above in Claim 16.
Modified Burn does not explicitly teach wherein the second knit segment comprises from about 15 knit courses to about 27 knit courses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Burn’s segments as provided by Ota and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, even if Burn’s heel portion provided by Ota required modification, Ota discloses the general conditions of the claimed invention except for the express disclosure of the number of knit courses in the recited segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burn’s first and third segments as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burn (USPN 4038699), as applied to Claim(s) 16-19 above, in view of Ota et al (US Publication 2020/0407893), herein Ota, further in view of Nasta et al (USPN 9113661), herein Nasta.
Regarding Claim 20, modified Burn teaches all the claimed limitations as discussed above in Claim 16.
Burn does not explicitly teach wherein an angle formed between the leg portion and a foot portion of the knit sock is greater than 130 degrees and less than 150 degrees.

Nasta teaches wherein an angle formed between the leg portion and a foot portion of the knit sock is greater than 130 degrees and less than 150 degrees (see Fig. 6A,7, 13B; Col. 5 Lines 48-63 "thigh length stocking 610…length of the nylon in the front being significantly longer than the length of the nylon in the rear, and tapers from front to rear along the sides…this angle tapering towards the rear also retains the partial sock in the proper position along the instep and outstep of the foot.  A greater angle towards the vertical results in an excess of tension in the heel area and will cause the toe of the partial sock to be pulled beneath the toes.  A greater angle towards the horizontal will result in a lack of tension in the heel and will result in the partial sock slipping off of the heel.  Greater detail...discussed in the section describing Fig. 13"; Col. 3 Lines 42-43 "Fig. 7...modified thigh length stocking and ankle sock combined"; Col. 6 Lines 8-10, 12-14 "Fig. 7 illustrates...thigh length stocking 710 and modified partial sock 720"; Col. 13 Lines 60-63 "Fig. 13B...increased length in the front of the article and a decreased length in the rear and establishes a differential stretch pressure for maintaining the partial sock on the foot of the wearer.  Preferably angular cut 1313 is at around 45 degrees"; as such, the angle between leg and foot is about 135 degrees, as 180-45 = 135 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burn with Nasta’s angle in order to ensure a securement of the sock on the wearer (Col. 5 Lines 48-63; Col. 13 Lines 60-63).

Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589).
Regarding Claim 1, Kearns teaches a knit sock (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-4; Col. 2 Lines 30-32 "sock…includes a conventional foot 10 having a heel 11 and toe 12.  An upstanding and outwardly turned two-ply cuff is formed integrally with the upper edge of the leg or ankle portion of the sock and includes an inner ply 13 (Fig. 2) and an outer ply 14 which are integrally knit at their lower ends and joined by a fold line at their upper ends.  A single-ply decorative simulated lace edge portion 15 is knit integrally with and extends downwardly from the lower edge of the two-ply cuff") comprising:
a collar (see Fig. 2; Col. 2 Lines 32-35 "two-ply cuff…includes an inner ply 13 (Fig. 2) and an outer ply 14");
a leg portion extending from the collar (see Figs. 1-2; Col. 2 Line 31 "conventional foot 10 having a heel 11", wherein leg portion is 10 and the area above 11),
wherein the leg portion comprises a first set of knit courses that circumferentially extend around the leg portion (see aforementioned, wherein first set is 10) and
a second set of knit courses (see aforementioned, area above 11),
a heel portion extending from the leg portion (Col. 4 Line 27 "heel pocket 11"); and
a tab located between the collar and the heel portion (see Figs. 1, 4; Col. 2 Lines 37-38 "edge portion 15"),
the tab integrally knit with the second set of knit courses (edge portion 15 integrally knit with courses above 11; see Figs. 3-4; Col. 4 Lines 24-27 "integrally knits and joins…the upper edge of the decorative simulated lace edge portion 15 to the plain leg or ankle courses above the heel pocket 11").

Kearns does not explicitly teach that the second set of knit courses that are reciprocally knit.

However, the recitation “reciprocally knit” is being treated as a product-by-process limitation. Therefore, even if Kearns’ method results in different structural characteristics of the end product than other knit methods, it still would have been prima facie obvious at the time the invention was made to use the method of the Kearns reference as claimed since such a reciprocally knit process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Furthermore, Kearns does teach a circular hosiery knitting machine (Col. 3 Line 37 "circular hosiery knitting machine").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kearns’ second knit courses are capable of being reciprocally knit, especially in light of the machine teaching.  
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’, if necessary, such that the second knit courses are reciprocally knit, especially as such a knitting method is well known in the art for a sock product (see extrinsic evidence Burn USPN 4038699).
	
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kearns still teaches the tab integrally knit with the second set of knit courses that are reciprocally knit.
	Regarding Claim 2, modified Kearns teaches all the claimed limitations as discussed above in Claim 1.
	Kearns further teaches wherein the second set of knit courses and the tab comprise a first yarn that exhibits a greater mechanical stretch than a second yarn used to knit the first set of knit courses (Col. 4 Lines 4-5 "during the knitting of course C-23…preferably four rounds of elastic yarn E are inlaid"; wherein some rounds are considered second set of knit courses; and some rounds are considered part of tab; inasmuch as the first set of courses does not have the elastic yarn, the second set and tab are more elastic than the first set with the existence of the elastic yarns in the formerly recited locations).
	Regarding Claim 4, modified Kearns teaches all the claimed limitations as discussed above in Claim 2.
	Kearns further teaches wherein the first yarn does not extend through the heel portion or first set of knit courses (first yarn elastic yarn E that is considered 15 does not extend through heel portion 11 or first set 10; see Fig. 4 wherein E is not in 11 or 10).
	Regarding Claim 5, modified Kearns teaches all the claimed limitations as discussed above in Claim 1.
	Kearns further teaches wherein the tab comprises a first base, a second base, and a loop portion extending between the first base and the second base (see Fig. 4; wherein first base is where the tab starts; second base is where the tab ends; and the loop portion is the section in between, especially as a knit is made of loops, wherein such a section can also be considered a loop portion especially in light of Col. 2 Lines 43-44 "edge 15 has a tendency to turn or curl inwardly"),
and wherein the first base and the second base of the tab are integrally knit with the second set of knit courses (inasmuch as all elements make a whole of the invention, the elements are integrally knit).
Regarding Claim 6, modified Kearns teaches all the claimed limitations as discussed above in Claim 1.
Kearns further teaches wherein the heel portion comprises a first knit segment (inasmuch as segment has been defined, there is a first knit segment, wherein the heel portion was previously established as knit),
a second knit segment that is circumferentially knit (inasmuch as the sock is tubular at the heel, there is a segment that is at least partially circumferentially knit),
and a third knit segment (inasmuch as the heel is illustrated to have at least four loops, there is both a first and second knit segment),
the second knit segment positioned between and spacing apart the first knit segment and the third knit segment (aforementioned, inasmuch as the heel is illustrated, there are at least three portions, wherein a second portion can be between a first and second portion).

Kearns does not explicitly teach that the first and third segments are reciprocally knit.

However, the recitation “reciprocally knit” is being treated as a product-by-process limitation. Therefore, even if Kearns’ method results in different structural characteristics of the end product than other knit methods, it still would have been prima facie obvious at the time the invention was made to use the method of the Kearns reference as claimed since such a reciprocally knit process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Furthermore, Kearns does teach a circular hosiery knitting machine (Col. 3 Line 37 "circular hosiery knitting machine").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kearns’ first knit segment and third knit segment in the heel portion are capable of being reciprocally knit, especially in light of the machine teaching.  
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’, if necessary, such that the first knit segment and third knit segment are reciprocally knit, especially as such a knitting method is well known in the art for a sock product (see extrinsic evidence Burn USPN 4038699).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589), as applied to Claim(s) 1, 2, 4-6 above, in view of Minor (US Publication 2015/0361599).
Regarding Claim 3, modified Kearns teaches all the claimed limitations as discussed above in Claim 2.
Kearns at least suggests wherein the first yarn is a textured yarn (see Fig. 4 wherein elastic yarn E at least seems to be illustrated as crimped).

Nevertheless, Minor teaches wherein the first yarn is a textured yarn ([0089] "elastic fibers for use in the woven fabric include elastane or …textured nylon"; wherein such a context can be applied in [0187] "knitted sock").
As such, modified Kearns teaches all of the elements of the instant invention as discussed in detail above except providing the explicit teaching that the elastic yarn E is textured.  Although Kearns does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Kearns by making its elastic yarn of a textured material. Such modification would be considered a mere choice of a commonly used material, in the knitted sock art, to make an elastic yarn a textured yarn on the basis of its suitability for the intended use. In other words, the use of a textured yarn would have been an "obvious to try" approach because the use of such a well-known material for an elastic yarn is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Minor.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’ elastic yarn to be of the textured nylon material of Minor as Minor teaches it is an effective elastic material in a sock.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589), as applied to Claim(s) 1, 2, 4-6 above, in view of Ota et al (US Publication 2020/0407893), herein Ota.
Regarding Claim 7, modified Kearns teaches all the claimed limitations as discussed above in Claim 6.
Kearns does not explicitly teach the first knit segment is spaced apart from the second knit segment from about 1.3 cm to about 2.3 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Kearns and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Nevertheless, Ota at least suggests further the first knit segment is spaced apart from the second knit segment from about 1.3 cm to about 2.3 cm ((see Fig. 5; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly", wherein first could be V3; [0022] "tubular regions C1, C2, C3, C4, and C5 are formed by forwardly rotating the cylinder over its entire circumference", wherein second could be C3).
Even if Ota required modification, Ota discloses the general conditions of the claimed invention except for the express disclosure of the centimeter value between the first and second knit segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’ first and second segment as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589).
Regarding Claim 15, Kearns teaches a knit sock (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-4; Col. 2 Lines 30-32 "sock…includes a conventional foot 10 having a heel 11 and toe 12.  An upstanding and outwardly turned two-ply cuff is formed integrally with the upper edge of the leg or ankle portion of the sock and includes an inner ply 13 (Fig. 2) and an outer ply 14 which are integrally knit at their lower ends and joined by a fold line at their upper ends.  A single-ply decorative simulated lace edge portion 15 is knit integrally with and extends downwardly from the lower edge of the two-ply cuff") comprising:
a collar (see Fig. 2; Col. 2 Lines 32-35 "two-ply cuff…includes an inner ply 13 (Fig. 2) and an outer ply 14");
a leg portion extending from the collar (see Figs. 1-2; Col. 2 Line 31 "conventional foot 10 having a heel 11", wherein leg portion is 10 and the area above 11),
the leg portion including a first set of knit courses that circumferentially extend around the leg portion (see aforementioned, wherein first set is 10) and
and a second set of knit courses (see aforementioned, area above 11),
a heel portion extending from the leg portion (Col. 4 Line 27 "heel pocket 11"); and
a tab comprising a first base, a second base, and a loop portion extending between the first base and the second base (see Figs. 1, 4; Col. 2 Lines 37-38 "edge portion 15"; wherein first base is where the tab starts; second base is where the tab ends; and the loop portion is the section in between, especially as a knit is made of loops, wherein such a section can also be considered a loop portion especially in light of Col. 2 Lines 43-44 "edge 15 has a tendency to turn or curl inwardly"),
the first base and the second base of the tab integrally knit with the second set of knit courses (edge portion 15 integrally knit with courses above 11; see Figs. 3-4; Col. 4 Lines 24-27 "integrally knits and joins…the upper edge of the decorative simulated lace edge portion 15 to the plain leg or ankle courses above the heel pocket 11"; inasmuch as all elements make a whole of the invention, the elements are integrally knit).
wherein the tab is located between the collar and the heel portion of the knit sock (see Figs. 1-4; Col. 2 Lines 37-38 "edge portion 15").

Kearns does not explicitly teach that the second set of knit courses that are reciprocally knit.

However, the recitation “reciprocally knit” is being treated as a product-by-process limitation. Therefore, even if Kearns’ method results in different structural characteristics of the end product than other knit methods, it still would have been prima facie obvious at the time the invention was made to use the method of the Kearns reference as claimed since such a reciprocally knit process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Furthermore, Kearns does teach a circular hosiery knitting machine (Col. 3 Line 37 "circular hosiery knitting machine").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kearns’ second knit courses are capable of being reciprocally knit, especially in light of the machine teaching.  
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’, if necessary, such that the second knit courses are reciprocally knit, especially as such a knitting method is well known in the art for a sock product (see extrinsic evidence Burn USPN 4038699).
	
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Kearns still teaches the first base and the second base of the tab integrally knit with the second set of knit courses that are reciprocally knit.
	Regarding Claim 16, modified Kearns teaches all the claimed limitations as discussed above in Claim 15.
	The body of Claim 16 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 16.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589), as applied to Claim(s) 15 and 16 above, in view of Ota et al (US Publication 2020/0407893), herein Ota.
	Regarding Claim 17, modified Kearns teaches all the claimed limitations as discussed above in Claim 16.
	The body of Claim 17 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 17.
	Regarding Claim 18, modified Kearns teaches all the claimed limitations as discussed above in Claim 16.
	Kearns does not explicitly teach wherein the first knit segment and the third knit segment comprise from about 31 knit courses to about 41 knit courses.

Nevertheless, Ota at least suggests wherein the first knit segment and the third knit segment comprise from about 31 knit courses to about 41 knit courses (see Fig. 5; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly", wherein first could be V3; [0022] "tubular regions C1, C2, C3, C4, and C5 are formed by forwardly rotating the cylinder over its entire circumference", wherein second could be C3; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly”, wherein third could be V4).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Kearns’ segments as provided by Ota and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, even if Kearns’ heel portion provided by Ota required modification, Ota discloses the general conditions of the claimed invention except for the express disclosure of the number of knit courses in the recited segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’ segments as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).
Regarding Claim 19, modified Kearns teaches all the claimed limitations as discussed above in Claim 16.
Modified Kearns does not explicitly teach wherein the second knit segment comprises from about 15 knit courses to about 27 knit courses.

Nevertheless, Ota at least suggests wherein the first knit segment and the third knit segment comprise from about 31 knit courses to about 41 knit courses (see Fig. 5; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly", wherein first could be V3; [0022] "tubular regions C1, C2, C3, C4, and C5 are formed by forwardly rotating the cylinder over its entire circumference", wherein second could be C3; [0021] "V1, V2, V3, V4, V5, and V6 are formed by knitting while the cylinder is rotated in forward and backward directions reciprocatingly”, wherein third could be V4).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Kearns’ segment as provided by Ota and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, even if Kearns’ heel portion provided by Ota required modification, Ota discloses the general conditions of the claimed invention except for the express disclosure of the number of knit courses in the recited segments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement such that the range is met, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’ segments as provided by Ota to be of the range recited if necessary especially as it would have been within the skill of one of ordinary skill in the art to modify the range depending on the desired range of foot lengths desired to be accommodated as aforementioned ([0030]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (USPN 4513589), as applied to Claim(s) 15 and 16 above, in view of Nasta et al (USPN 9113661), herein Nasta.
Regarding Claim 20, modified Kearns teaches all the claimed limitations as discussed above in Claim 16.
Kearns at least suggests wherein an angle formed between the leg portion and a foot portion of the knit sock is greater than 130 degrees and less than 150 degrees (see Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure Kearns’ angle and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Nevertheless, Nasta teaches wherein an angle formed between the leg portion and a foot portion of the knit sock is greater than 130 degrees and less than 150 degrees (see Fig. 6A,7, 13B; Col. 5 Lines 48-63 "thigh length stocking 610…length of the nylon in the front being significantly longer than the length of the nylon in the rear, and tapers from front to rear along the sides…this angle tapering towards the rear also retains the partial sock in the proper position along the instep and outstep of the foot.  A greater angle towards the vertical results in an excess of tension in the heel area and will cause the toe of the partial sock to be pulled beneath the toes.  A greater angle towards the horizontal will result in a lack of tension in the heel and will result in the partial sock slipping off of the heel.  Greater detail...discussed in the section describing Fig. 13"; Col. 3 Lines 42-43 "Fig. 7...modified thigh length stocking and ankle sock combined"; Col. 6 Lines 8-10, 12-14 "Fig. 7 illustrates...thigh length stocking 710 and modified partial sock 720"; Col. 13 Lines 60-63 "Fig. 13B...increased length in the front of the article and a decreased length in the rear and establishes a differential stretch pressure for maintaining the partial sock on the foot of the wearer.  Preferably angular cut 1313 is at around 45 degrees"; as such, the angle between leg and foot is about 135 degrees, as 180-45 = 135 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns’ with Nasta’s angle in order to ensure a securement of the sock on the wearer (Col. 5 Lines 48-63; Col. 13 Lines 60-63).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 5 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Burn. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 1 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Burn as outlined above, obvious as product by process and portions of a sock for design choice.
Claim 5 of the current application recites elements found in Claim 1 of ‘490 and Burn as outlined above.

Claim(s) 6 and 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘490 in view of Burn, as applied to Claims 1 and 5 of the instant application above, further in view of Ota.
Claims 6 and 7 recite elements found in Ota as outlined above.

Claim(s) 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Burn.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 1 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Claim 1 or Burn as outlined above, obvious as product by process and portions of a sock for design choice.

Claim(s) 16-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claim(s) 15 of the instant application above, further in view of Ota.
Claims 16-19 recite elements found in Ota as outlined above.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Burn and Ota, as applied to Claim(s) 16-19 of the instant application above, further in view of Nasta.
Claim 20 recites elements found in Nasta as outlined above.

Claim(s) 1 and 5 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Burn. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 8 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Claim 12 or Burn as outlined above, obvious as product by process and portions of a sock for design choice.
Claim 5 of the current application recites elements found in Claim 8 or Burn as outlined above.
Claim(s) 6 and 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claims 1 and 5 of the instant application above, further in view of Ota.
Claims 6 and 7 recite elements found in Ota as outlined above.

Claim(s) 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Burn.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 8 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Claim 8, 12, or Burn as outlined above, obvious as product by process and portions of a sock for design choice.

Claim(s) 16-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claims 15 of the instant application above, further in view of Ota.
Claims 16-19 recite elements found in Ota as outlined above.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claims 16-19 of the instant application above, further in view of Nasta.
Claim 20 recites elements found in Nasta as outlined above.

Claim(s) 1 and 5 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Burn. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A method of knitting a sock…the method comprising: knitting a heel portion of the sock; integrally knitting a tab with the heel portion” recited in claim 14 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Burn as outlined above, obvious as product by process and portions of a sock for design choice.
Claim 5 of the current application recites elements found in Claim 14 or Burn as outlined above.

Claim(s) 6 and 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claim(s) 1 and 5 of the instant application above, further in view of Ota.
Claims 6 and 7 recite elements found in Ota as outlined above.

Claim(s) 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Burn. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A method of knitting a sock…the method comprising: knitting a heel portion of the sock; integrally knitting a tab with the heel portion” recited in claim 14 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Burn as outlined above, obvious as product by process and portions of a sock for design choice.

Claim(s) 16-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claim(s) 15 of the instant application above, in view of Burn, further in view of Ota.
Claims 16-19 recite elements found in Ota.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Burn, as applied to Claim(s) 16-19 of the instant application above, in view of Burn and Ota, further in view of Nasta.
Claim 20 recites elements found in Nasta.

Claim(s) 1, 2, 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Kearns. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 1 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Kearns as outlined above, obvious as product by process and portions of a sock for design choice.
Claims 2, 4-6 of the current application recites elements found in Claim 1 of ‘490 and/or Kearns as outlined above.

Claim(s) 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘490 in view of Kearns, as applied to Claims 1 , 2, 4-6 of the instant application above, further in view of Minor.
Claim 3 recites elements found in Minor.

Claim(s) 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘490 in view of Kearns, as applied to Claims 1 , 2, 4-6 of the instant application above, further in view of Ota.
Claim 7 recite elements found in Ota as outlined above.

Claim(s) 15 and 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Kearns.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 1 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Claim 1 or Kearns as outlined above, obvious as product by process and portions of a sock for design choice.
Claim 16 recites elements found in Kearns.

Claim(s) 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claim(s) 15 and 16 of the instant application above, further in view of Ota.
Claims 17-19 recite elements found in Ota as outlined above.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/704,490, herein ‘490, in view of Kearns and Ota, as applied to Claim(s) 17-19 of the instant application above, further in view of Nasta.
Claim 20 recites elements found in Nasta as outlined above.

Claim(s) 1, 2, 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Kearns. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 8 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Claim 12 or Kearns as outlined above, obvious as product by process and portions of a sock for design choice.
Claims 2, 4-6 of the current application recites elements found in Claim 8 or Kearns as outlined above.

Claim(s) 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. ‘490 in view of Kearns, as applied to Claims 8, 12 of the instant application above, further in view of Minor.
Claim 3 recites elements found in Minor.

Claim(s) 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claims 1, 2, 4-6 of the instant application above, further in view of Ota.
Claim 7 recite elements found in Ota as outlined above.

Claim(s) 15 and 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Kearns.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A sock comprising: a sock body; a collar integrally knit with the sock body…a tab” recited in claim 8 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Claim 8, 12, or Kearns as outlined above, obvious as product by process and portions of a sock for design choice.
Remaining elements of Claim 16 can be found in Kearns.

Claim(s) 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claims 15 and 16 of the instant application above, further in view of Ota.
Claims 17-19 recite elements found in Ota as outlined above.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 12 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claims 17-19 of the instant application above, further in view of Nasta.
Claim 20 recites elements found in Nasta as outlined above.

Claim(s) 1, 2, 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Kearns. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A method of knitting a sock…the method comprising: knitting a heel portion of the sock; integrally knitting a tab with the heel portion” recited in claim 14 of ‘490.  
The remaining elements of Claim 1 in the current application recite elements found in Kearns as outlined above, obvious as product by process and portions of a sock for design choice.
Claims, 2, 4-6 of the current application recites elements found in Claim 14 or Kearns as outlined above.

Claim(s) 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. ‘490 in view of Kearns, as applied to Claims 1, 2, 4-6 of the instant application above, further in view of Minor.
Claim 3 recites elements found in Minor.

Claim(s) 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claim(s) 1, 2, 4-6 of the instant application above, further in view of Ota.
Claim 7 recite elements found in Ota as outlined above.

Claim(s) 15 and 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Kearns. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 15 of the current application includes “A knit sock comprising: a collar; a leg portion extending from the collar…a tab”, which are obvious elements of “A method of knitting a sock…the method comprising: knitting a heel portion of the sock; integrally knitting a tab with the heel portion” recited in claim 14 of ‘490.  
The remaining elements of Claim 15 in the current application recite elements found in Kearns as outlined above, obvious as product by process and portions of a sock for design choice.

Claim(s) 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claim(s) 15 and 16 of the instant application above, in view of Kearns, further in view of Ota.
Claims 17-19 recite elements found in Ota.

Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/704,490, herein ‘490, in view of Kearns, as applied to Claim(s) 17-19 of the instant application above, in view of Kearns and Ota, further in view of Nasta.
Claim 20 recites elements found in Nasta.


This is a provisional nonstatutory double patenting rejection.
As such, Claim 1-20 directed to an invention not patentably distinct from at least claim 1, 8, 12, 14 of commonly assigned ‘490, otherwise known as Amis (US Publication 2020/0205481). See above for specifics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Holder (USPN 4034580) directed to collar, leg portion, tab in location as recited; Jordan (USPN 6003345), Chesebro (USPN 3601818), Kawahara (US Publication 2011/0107501), Sghiatti (USPN 6354114), Globus (GB 368545), Lingenfelter (USPN 4630455) directed to collar, leg portion, tab; Terrien (GB 200795) directed to elastic tab; Henssen (USPN 8806902) directed to textured yarn; Lee III et al (USPN 5428975), Gaither et al (USPN 10767289), Hanson (USPN 5211035) directed to reciprocally knit heel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732